ORDER
The Court having considered the Petition for Reinstatement of Keith Eric Timmons filed in the above captioned case, it is this 14th day of November, 2016
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby, GRANTED, and the Petitioner, Keith Eric Timmons is hereby reinstated by this Court to the practice of law in Maryland, and it is further
ORDERED that the Clerk of this Court shall replace the name of Keith Eric Timmons on the register of attorneys in this Court and certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.